Citation Nr: 0615873	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-39 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the denial of the 
veteran's claim for service connection for PTSD.

Pursuant to an April 2006 motion and the Board's granting 
thereof in May 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).

Although the veteran has not explicitly applied for 
nonservice-connected pension benefits, there is medical 
evidence indicating that he is permanently disabled and that 
he has little to no income.   This is REFERRED to the RO for 
consideration.  See Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (claim documents must be read in a liberal manner so 
as to identify and carry out the required adjudication of all 
claims that are reasonably raised by the evidence of record 
whether or not formally claimed in a VA application).


FINDINGS OF FACT

1.  The veteran did not engage in combat during his time in 
active service.

2.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.




CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records dated November 1968 through October 1970; 
prior rating decisions; the veteran's contentions; VA records 
for outpatient treatment; private medical records; 
information; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the veteran's claim.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).
Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2005).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD, attributed to his 
account of his military service.  Nevertheless, the Board is 
unable to accept the diagnosis as based upon a confirmed 
stressor because the preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which confirms his account of 
in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non- combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he experienced combat 
with the enemy are not ignored, but are evaluated along with 
the other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.


The Board finds that the veteran did not engage in combat 
with the enemy.  In the instant case, the appellant's 
Department of Defense Form 214 reports that the appellant did 
not receive decorations, medals, badges, commendations, 
citations, or campaign ribbons denoting combat.  However, 
foreign duty in the Republic of Vietnam from October 1969 to 
October 1970 was noted.  The appellant's military 
occupational specialty was reported as a crewman.  His 
military occupational specialty does not indicate combat 
service.  There is no indication in the personnel records 
that he was assigned or participated in combat duties.

In a VA psychological evaluation note, dated in January 2002, 
and on his PTSD stressor questionnaire, the veteran reported 
that he suffered from several stressful experiences during 
his tour in Vietnam.  The veteran related the following 
stressors: The veteran stated that a Sargent attempted to 
enlist the veteran's aid in a vendetta against another 
soldier; due to a computer failure, the veteran's gun was 
fired in the wrong direction and he was unaware if someone 
was injured; the veteran disobeyed a direct order from a 
superior officer to rebuild a berm, and alleged that he was 
reprimanded; following a foot injury, the veteran was in a 
jeep during transport to a field hospital when he heard an 
explosion, which he later found out was a bus that had driven 
over a land mine; the veteran reported an attack on a tank 
containing members of his unit that was ambushed and he was 
unable to reach the tank in time to save the other soldiers; 
and the veteran reported that a fellow soldier mishandled 
ammunition that detonated, causing severe injury to the 
soldier.

The RO issued a letter to the U.S. Armed Services Center for 
Research of Unit Records (CURR), now referred to as the U.S. 
Army and Joint Services Records Service Center (JSRRC), in 
October 2002 to corroborate the veteran's alleged stressors.  
In a letter dated in June 2003, CURR determined that the 
veteran had not provided sufficient stressor information to 
research his claim.  In a letter dated in August 2004, the RO 
informed the veteran that the verification process required 
that the time periods during which the stressful events 
occurred be 60 days or less.  The veteran had previously 
provided time periods in excess of 60 days for two of the 
stressors.  In a letter dated in November 2004, the veteran's 
representative alleged that the veteran had provided the 
corresponding stressor information to corroborate the claim.  
While the veteran did narrow down two of the time frames for 
two of his alleged stressors, these stressors are not 
verifiable.  A further search of the veteran's unit records 
is not necessary, as unit record do not record events such as 
accidental firings of guns or whether the veteran heard an 
explosion.  

It is possible that the veteran's remaining stressors could 
be documented, however he has not provided time frames that 
could be researched by JSRRC.  The Board notes that the duty 
to assist is not always a one-way street.  If the veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

The Board notes that the veteran submitted lay statements in 
support of his claim from his ex-wife and friend that attest 
to his medical condition.  While the Board empathizes with 
the changes these individuals may have witnessed in the 
veteran over the years, their testimony does not establish 
that the veteran experienced verifiable stressors during 
service.  Additionally, the lay statement submitted by the 
veteran from L.J.B. described a number of events in Vietnam, 
but similar to the veteran's alleged stressors, contained no 
specific dates or locations.  Verification of what Mr. B. 
experienced would not confirm what the veteran experienced in 
service.

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
life threatening in-service stressors.  Without specific 
identifying information such as dates, places, and/or names 
of individuals involved in the alleged stressor events, there 
is no possible way the events could ever be corroborated.  

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in- 
service stressors.  Indeed, as noted above, none of the 
reported stressors involved the threat of death or harm.

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty and 
additionally, there is no independent verification of his 
reported in-service stressors.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for PTSD, and it must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The April 
2002 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The record also indicates that the veteran, 
in approximately 2000, was in receipt of Social Security 
disability benefits; however, the duty to obtain records only 
applies to records that are "relevant" to the claim.  See 
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.").  
There is no indication that the SSA records would be relevant 
to this claim.  Also, what is "of consequence" in this case 
is whether the veteran has provided specific information 
about the alleged in-service stressors that would allow VA to 
corroborate the reported events, and there is no indication 
that Social Security records would include any such 
information.  Remanding the case to obtain such records would 
serve no useful purpose.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER


Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


